NOTE: This order is nonprecedential.
United States Court of A1;1peals
` for the FederaI Circuit
APPLIED MATERIALS, INC.,
Plaintiff-Appellee,
V.
MULTIMETRIXS, LLC, MARK KESEL, BORIS
KESIL, and ELIK GERSHENZON,
Defendan,ts-Appellan,ts.
2010-1149, -1150
Appeals from the United States District Court for the
Northern District of Ca1ifornia in Case N0. 06-CV-7372,
Judge Marilyn Ha11 Patel.
ON MOTION
ORDER
The parties move jointly to lift the stay of proceedings
Applied Materials, Inc. moves for leave to file a surreply
brief. Multimetrixs, LLC et a1. oppose
The parties state that all bankruptcy stays and other
bankruptcy issues have been resolved
Upon consideration thereof

APPLIED MATERIALS V. MULTlMETRlXS 2
IT ls 0RDERED THAT:
(1) The motion to lift the stay is granted
(2) The motion to file a surrep1y brief is deferred for
consideration by the merits panel assigned to hear this
case. A copy of the motion and surreply brief, Mul-
timetrixs’ response and this order shall be transmitted to
the merits panel
FoR THE CoURT
AUG 1 6 2010
/s/ J an Horbaly
Date J an Horbaly
Clerk
ccc Rohit Kumar Singla, Esq.
Jeffrey I. Kaplan, Esq. u pnm ma
S17 CfRGUfl'
AUG 1 6 2010
1ANHonaALv
ocean
§§
§§-°--1
g9F
1-§§